                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:19-HC-2046-D



 ROBIN APPLEWHITE,                             )
                                               )
                          Petitioner,          )
                                               )
               v.                              )                       ORDER
                                               )
 STATE OF NORTH CAROLINA,                      )
                                               )
                          Respondent.          )
                                               )
       On May 22, 2019, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") [D.E. 15] and recommended that the court deny petitioner Robin

Applewhite's ("Applewhite") motions to proceed in forma pauperis [D.E. 2, 5]. Applewhite did

not object to the M&R or pay the filing fee.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or

recommendations to which objection is made." Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310,315 (4th Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. §

636(b). Absent a timely objection, "a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation." Diamond, 416 F .3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no

clear error on the face of the record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 15].

       On June 5, 2019, the court sent the M&R to Applewhite at the Cumberland County
Detention Center, but the mail was returned as undeliverable with a notation that Applewhite is

''no longer here" [D.E. 16]. Applewhite did not provide the court with an updated address and

thereby violated Local Civil Rule 83.3.

       In sum, the court ADOPTS the conclusions in the M&R [D.E. 15], DENIES

Applewhite's motions to proceed in forma pauperis [D.E. 2, 5], and DISMISSES the action

without prejudice for Applewhite's failure to advise the court of his new address and for failure

to prosecute. The clerk shall close the case.

       SO ORDERED. This _ll day of March 2020.



                                                    J S C. DEVEil ill
                                                    United States District Judge




                                                2
